                   Case 17-12937-CSS             Doc 232        Filed 05/13/19        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            Chapter 7
    In re:                                                  Case No. 17-12937 (CSS)
    Xceligent, Inc.,
                                                            Related Doc. No. 228, 230
                     Debtor.


      ORDER GRANTING TRUSTEE’S MOTION FOR APPROVAL OF SETTLEMENT
                       OF PUTATIVE CLASS ACTION

             AND NOW, upon consideration of the Trustee’s Motion for Approval of Settlement of

Putative Class Action (the “Motion”);1 and the Court finding that it has jurisdiction over this

matter pursuant to 28 U.S.C. §1334; and the Court finding that notice of the Motion was

adequate and appropriate under the circumstances and that no further notice is necessary; and the

Court further finding that good cause exists for granting the relief requested in the Motion;

therefore, after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED

that:

             1.     The Motion is GRANTED.

             2.     The Settlement Agreement is approved.

             3.     The Trustee is authorized to enter into the Settlement Agreement, and to take any

actions necessary to carry out the terms thereof.




1
    Capitalized terms not defined in this Order shall have the meanings provided in the Motion.

LEGAL\39397903\6 00600.9698.000/420979.000
             Case 17-12937-CSS         Doc 232     Filed 05/13/19      Page 2 of 2



       4.     This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order and the Settlement approved herein.




        Dated: May 13th, 2019
                                             CHRISTOPHER S. SONTCHI
        Wilmington, Delaware
                                             UNITED STATES BANKRUPTCY JUDGE
                                               2
